      Case 2:15-cv-00463-RCL-SMD Document 187 Filed 06/20/19 Page 1 of 2




                         UNITED STATES DISTRICT COURT
                      FOR THE MIDDLE DISTRICT OF ALABAMA

                                                )
ANGELA MCCULLOUGH et al.,                       )
                                                )
                      Plaintiffs,               )
                                                )
               v.                               )            Civil Case No. 2:15-463
                                                )
THE CITY OF MONTGOMERY,                         )
ALABAMA et al.,                                 )
                                                )
                      Defendants.               )
                                                )

                                            ORDER

       This putative class action began with a six-defendant, fourteen-count thunderbolt alleging

the City of Montgomery, its judges, its police chief, and its mayor operated a modern-day

debtors' prison to increase municipal revenue as part of an extortionate scheme with a private

offender-funded probation agency, Judicial Corrections Services, Inc.(JCS). But after plaintiffs

voluntarily dismissed some claims, this Court dismissed others, and the Eleventh Circuit

dismissed even more, it limps into discovery with just two defendants and the following claims:


 • that JCS violated the Fourth and Fourteenth Amendments by orchestrating plaintiffs'

     arrests based solely on their nonpayment of monetary debt(count three from the amended

     complaint, ECF No. 32);

 • that JCS violated the Fourth and Fourteenth Amendments by orchestrating plaintiffs'

     arrests without meaningfully inquiring into their ability to pay (count five from the

     amended complaint);

 • that the City's scheme violated the Thirteenth Amendment and anti-peonage laws(count

     seven from the amended complaint
     Case 2:15-cv-00463-RCL-SMD Document 187 Filed 06/20/19 Page 2 of 2




 • that JCS and the City violated the Fourth and Fourteenth Amendments by threatening to or

      actually revoking probation to collect fines and fees from plaintiffs (count eight from the

      amended complaint);

 • that JCS falsely imprisoned plaintiffs by helping create policies detaining plaintiffs due to

      their inability to pay fines(a state-law claim comprising part of count twelve from the

      amended complaint);

 • that JCS abused process by using probation orders to coerce and extort money from

      plaintiffs(a state-law claim comprising count thirteen from the amended complaint); and

 • that JCS had and received money under illegal contracts(a state-law claim comprising

      count fourteen from the amended complaint).


       Plaintiffs recently moved [185] to lift the nearly two-year stay of discovery. The Court

GRANTS that motion and ORDERS the parties to meet and confer within fourteen days and to

submit—jointly if possible, separately if necessary—a proposed discovery plan and scheduling

order within ten days thereafter. The order shall provide for a discovery end-date of December

19, 2019. And to facilitate prompt resolution of disputes in the interim, the order shall require

any opposition to be filed within five business days of a motion for judicial intervention, with

replies due three business days after the opposition's filing. The Court will not refer these

motions to a magistrate judge; the undersigned will rule on them as expeditiously as possible.

Finally, the order shall impose a dispositive motion due-date of January 20, 2020, with responses

due February 20, 2020, and replies due March 9, 2020. Given this case's history and duration,

these deadlines will not be further extended.




       June if , 2019
                                                             Royce C. Lamberth
                                                         United States District Judge
